Case: 21-40555     Document: 00516221931         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 21-40555                           March 2, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Angel Villarreal,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:21-CR-179-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Michael Angel Villarreal appeals his 20-month within-guidelines
   sentence of imprisonment following his guilty plea conviction of one count of
   conspiracy to transport an illegal alien within the United States and three




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40555      Document: 00516221931           Page: 2   Date Filed: 03/02/2022




                                     No. 21-40555


   counts of transporting illegal aliens within the United States for private
   financial gain. He argues that his sentence is substantively unreasonable.
          Our review is for an abuse of discretion. United States v. Burney, 992
   F.3d 398, 399 (5th Cir. 2021). Sentences within the properly calculated
   advisory guidelines range, as here, are presumed to be substantively
   reasonable, and we will infer from such a sentence that “the district court has
   considered all the factors for a fair sentence set forth in the Guidelines.”
   United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006) (internal quotation
   marks and citation omitted). Villarreal’s arguments regarding the district
   court’s balancing of the sentencing factors and its refusal to grant him a
   downward variance fail to rebut the presumption of reasonableness. See
   United States v. Koss, 812 F.3d 460, 472 (5th Cir. 2016). He fails to show that
   the district court did not account for a factor that should have received
   significant weight, gave significant weight to an irrelevant or improper factor,
   or committed a clear error of judgment in balancing the 18 U.S.C. § 3553(a)
   factors. See United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
          AFFIRMED.




                                          2